Citation Nr: 1528390	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  07-24 284A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye condition, including as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1970.  The Veteran was in receipt of, among other things, a Combat Action Ribbon and the Vietnam Service Medal, with two stars, for his combat service in Vietnam. 

The Veteran died in December 2011.  Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008)).  In the present case, the Veteran's surviving spouse has been substituted for the Veteran as the appellant.

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Jackson, Mississippi.  Thereafter, the Veteran requested his claim be transferred to the RO in Muskogee, Oklahoma. 

In a December 2010 decision, the Board granted service connection for diabetes mellitus, type II and denied service connection for depression.  The Board also remanded the appeals for entitlement to service connection for swelling of the ankles, kidney stones, benign adrenal gland tumor, and a bilateral eye condition to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board, and in a March 2013 decision, the Board denied the claims for service connection for bilateral ankle swelling, a kidney disorder, adrenal gland adenoma, and a bilateral eye condition.

The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 joint motion for partial remand, the parties (the appellant and the Secretary of VA) agreed that the Board did not obtain an adequate examination and medical opinion with regard to the claim for service connection for a bilateral eye condition, and requested that the Court vacate that portion of the March 2013 Board decision and remand the issue for additional development.  In a December 2013 order, the Court granted the motion, vacated that portion of the Board's March 2013 decision which denied this claim, and remanded this issue to the Board.  The case was subsequently returned to the Board.  In the joint motion, the parties indicated that the appellant had abandoned her claims of entitlement to service connection for swelling of the ankles, kidney stones, and adrenal gland tumor.  The Court dismissed the appeal as to these issues, and they are no longer in appellate status.

The remaining issue of entitlement to service connection for a bilateral eye disability was returned to the Board in July 2014, when it was remanded for additional development.  It has now been returned to the Board for further appellate review.


FINDING OF FACT

Entitlement to service connection for age related cataracts, claimed as a bilateral eye condition, was granted in an October 2014 rating decision. 


CONCLUSION OF LAW

The criteria for a dismissal of the appeal for service connection for a bilateral eye condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2014 the Appeals Management Center (AMC) granted service connection for age related cataracts, which were noted to have been claimed as a bilateral eye condition.  

Subsequently, the Veteran's claim for service connection for a bilateral eye condition was certified to the Board; however, the October 2014 rating decision resolved the appeal as to that issue.  That decision specifically noted that it encompassed the Veteran's claim for service connection for a bilateral eye condition.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  There has been no allegation of a specific error regarding the grant of service connection for age related cataracts.  As there is no allegation of remaining error of fact or law, the appeal is dismissed.  38 U.S.C.A. § 7105.

In reaching this decision, the Board notes the representative's contention that this matter should be remanded to the AMC with a request to send a notification letter to the appellant of the October 2014 grant of service connection.  The Board observes that as there is no longer any allegation of error in the issue of service connection for a bilateral eye disability, which is the only issue certified to the Board, the proper action is a dismissal.  The Board further observes that it is unclear as to whether or not there is any provision in law or regulation that would allow an appellant who has been substituted for the Veteran to take any further action once there is a decision in the claim on appeal.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (to be codified at 38 C.F.R. § 3.1010) (providing that issues cannot be added to claims for which substitution is granted).  However, to the extent that any additional action is possible, the period of time in which to submit a notice of disagreement would not begin to run until the date of the notification letter.  38 C.F.R. § 20.302(a) (2014).  The representative's contentions also evidence actual knowledge of the rating decision.  Therefore, dismissal and not remand is warranted.  


ORDER

The appeal for entitlement to service connection for a bilateral eye condition is dismissed. 




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


